Exhibit 10.2

 

RELEASE OF INTEREST IN INTEREST RATE CAP

 

 

 

 

WHERAS, Royal Bank of Canada (the "Bank") previously entered into that certain
rate cap agreement dated July 8, 2015, with ATAX TEBS III, LLC (the
"Counterparty); (the "Cap"), with a reference number of 2647616/2829828/2832527;
and

 

WHEREAS, the Cap was collaterally assigned to The Federal Home Loan Mortgage
Corporation ("Secured Lender") in connection with a pool of multifamily bonds
("Bonds"); and

 

WHEREAS, the Counterparty's obligations under the Bonds have been discharged.

 

The Secured Lender hereby releases all right, title and interest (including any
security interest) it has in the Cap as of August 19, 2019, and waives any right
to approve a termination, modification or novation of the Cap on or after such
date.

 

 

 

 

 

 

FEDERAL HOME LOAN

MORTGAGE CORPORATION

 

By:/s/ Thomas C. McDonald

Thomas C. McDonald

Director, Multifamily Asset Management

 